UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6127


MORRIS TYLER,

                  Petitioner – Appellant,

             v.

LEROY   CARTLEDGE,     Acting    Warden    McCormick   Correctional
Institution,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:07-cv-03612-CMC)


Submitted:    July 23, 2009                    Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Morris Tyler, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Morris       Tyler   seeks    to      appeal    the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).

A    certificate     of     appealability         will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)      (2006).          A    prisoner      satisfies      this

standard   by    demonstrating        that      reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).          We have independently reviewed the record and

conclude      that   Tyler      has   not       made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and   argument        would    not    aid   the   decisional

process.

                                                                             DISMISSED



                                            2